Name: Commission Implementing Regulation (EU) No 1244/2014 of 20 November 2014 laying down rules for the implementation of Regulation (EU) No 375/2014 of the European Parliament and of the Council establishing the European Voluntary Humanitarian Aid Corps ( Ã¢ EUÃ Aid Volunteers initiativeÃ¢ ) Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: economic policy;  cooperation policy;  management;  international affairs;  social affairs;  personnel management and staff remuneration;  employment
 Date Published: nan

 21.11.2014 EN Official Journal of the European Union L 334/52 COMMISSION IMPLEMENTING REGULATION (EU) No 1244/2014 of 20 November 2014 laying down rules for the implementation of Regulation (EU) No 375/2014 of the European Parliament and of the Council establishing the European Voluntary Humanitarian Aid Corps (EU Aid Volunteers initiative) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 375/2014 of the European Parliament and of the Council establishing the European Voluntary Humanitarian Aid Corps (EU Aid Volunteers initiative) (1), in particular Articles 9(3), 10(1) and 12(6) thereof, Whereas: (1) Pursuant to Regulation (EU) No 375/2014, the Commission should establish standards and procedures covering the necessary conditions, arrangements and requirements to be applied by sending and hosting organisations when identifying, selecting, preparing, managing and deploying candidate volunteers and EU Aid Volunteers to support humanitarian aid in third countries. Regulation (EU) No 375/2014 provides that these standards should be adopted through delegated acts and the procedures should be adopted through implementing acts. (2) All stakeholders of the EU Aid Volunteers initiative, including the volunteers themselves and the sending and hosting organisations should be encouraged to share a sense of identity in the initiative. (3) It is important that candidate volunteers are identified and selected in a non-discriminatory, fair and transparent procedure, based on partnership between sending and hosting organisations, which meets the real needs expressed at local level by hosting organisations. (4) Thorough induction should be provided by both sending and hosting organisations to prevent misunderstandings on roles and expectations and to provide volunteers with appropriate, practical preparation for placements. This would lay the foundation for trust and acceptance within host communities taking full account of relevant cultural sensitivities. (5) Training is an essential part of the pre-deployment preparation that should be provided to all candidate volunteers in a structured programme of mandatory and optional courses. In addition, junior professionals should be enabled, where relevant through apprenticeship placements, to further develop their competences and acquire new specific knowledge and skills relevant for the humanitarian sector. In particular, this should be appropriate to the activities and context of sending and hosting organisations. (6) An appropriate supervision and management system should be put in place by sending and hosting organisations. They should jointly supervise and assess the performance and achievements of EU Aid Volunteers and provide feedback on their task assignments and objectives. This will help to improve the accountability of the EU Aid Volunteers initiative. (7) Mentoring should complement supervision and management and provide the EU Aid Volunteer with additional support before, during and after deployment. (8) A channel for ongoing communication and additional support from the sending organisation should be established during deployment in third countries. Debriefing and end of placement support should be provided to all EU Aid Volunteers. (9) Provision of adequate working and living conditions are needed to allow EU Aid Volunteers to undertake their assignments in a safe and sanitary environment, and to meet their basic needs without suffering personal hardship, while respecting the spirit of a modest, non-ostentatious lifestyle as a volunteer. Subsistence allowances and other payments allocated to EU Aid Volunteers are not intended to represent a salary for regular employment. Rates for these payments should not be established in the light of professional experience, expertise or the results of the volunteer's task assignment: they aim uniquely to cover living costs during deployment. To ensure a high and equal level of protection, all EU Aid Volunteers should be covered by a comprehensive insurance policy specifically designed to protect them throughout the entire duration of their deployment in third countries and any relevant periods before and after. (10) Duty of care is of paramount importance and is a shared responsibility. Sending and hosting organisations should, as far as possible, look after the health, safety, security and well-being of EU Aid Volunteers and develop appropriate security, health and safety procedures. EU Aid Volunteers should equally do everything to ensure their own health, safety and security, and that of others, at the workplace. (11) The monitoring and assessment of the individual performance of EU Aid Volunteers should be an ongoing process throughout the entire placement. It should be based on a supervision and performance management system and provide data that demonstrates to what extent the individual performance of the EU Aid Volunteer contributes  at outcome and impact level  to the objectives of the project and the overall initiative. (12) A robust certification mechanism is necessary to ensure that sending and hosting organisations comply with the standards laid down in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014 and the procedures laid down in this Regulation. Such a certification mechanism should be based on the principles of simplification and non-duplication, differentiation between sending and hosting organisations, cost-effectiveness, transparency and impartiality, encouraging diversity and accessibility. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 26 of the Regulation (EU) No 375/2014. (14) In order to ensure a timely implementation of the EU Aid Volunteers initiative, it is necessary for this Regulation to enter into force as an urgent matter as it sets the provisions based on which implementing organisations to deploy EU Aid Volunteers in third countries, HAS ADOPTED THIS REGULATION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter This Regulation establishes rules to implement the Regulation (EU) No 375/2014 as regards the following matters listed in Articles 9(3), 10(1) and 12(6) thereof: (a) the procedures to be followed for the identification, selection and necessary pre-deployment preparation of candidate volunteers, including apprenticeship placements, where relevant; (b) arrangements for the training programme and the procedure for assessing the candidate volunteers' readiness to be deployed; (c) provisions for the deployment and management of EU Aid Volunteers in third countries, including, inter alia, supervision in the field, continued support through coaching, mentoring, additional training, necessary working conditions, post-deployment support; (d) the provision of insurance coverage and living conditions of volunteers including the coverage of subsistence, accommodation, travel and other relevant expenses; (e) procedures to be followed before, during and after deployment to ensure duty of care and appropriate safety and security measures, including medical evacuation protocols and security plans that cover emergency evacuation from third countries, including the necessary procedures for liaison with national authorities; (f) procedures for monitoring and assessing the individual performance of EU Aid Volunteers; (g) a certification mechanism ensuring that sending organisations comply with the standards and procedures referred to in Article 9 of Regulation (EU) No 375/2014, and a differentiated certification mechanism for hosting organisations. Article 2 Definitions For the purposes of this Regulation, the definitions in Article 3 of Regulation (EU) No 375/2014 and the definitions provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014 shall apply. The following definitions shall also apply: (a) Competence framework means a framework within the meaning laid down by the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014; (b) Learning and development plan means a plan within the meaning laid down by the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014; (c) Trainer means a person recruited by the training provider to deliver one or more training modules or to facilitate scenario-based simulation exercises and to assess the candidate volunteers' competences; (d) Training mentor means a trainer, recruited by the training provider, with a coordinating role to assess the eligibility of the candidate volunteer for deployment. He or she is responsible for a group of candidate volunteers. He or she coordinates the assessment of their competences based on feedback from other trainers, and engages with candidate volunteers individually to reflect on their self-assessment and trainers' assessment; (e) Mentoring means a process of informal transmission of knowledge, social capital and psychosocial support relevant to work, career or professional development. Mentoring entails informal communication, usually face-to-face and over a sustained period, between a person identified by the hosting organisation as the mentor, on one hand, who is perceived to have relevant knowledge, expertise and experience, and the EU Aid Volunteer, on the other; (f) Debriefing means a process that provides the sending and hosting organisations and the EU Aid Volunteer with clear information on the results of the assignment, the achievements of the EU Aid Volunteers, and recommendations or learning from their experience, as well as capitalisation, lessons learnt and a positive professional closure of the placement. CHAPTER 2 PROCEDURES FOR IDENTIFICATION AND SELECTION OF CANDIDATE VOLUNTEERS Article 3 Identification and selection procedure 1. Sending and hosting organisations shall jointly set up an identification and selection procedure. Roles, responsibilities and processes shall be defined to ensure a transparent, fair and effective recruitment process in respect of the standard on equal treatment, equal opportunities and non-discrimination, as provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014. 2. The identification and selection procedure shall be based on a partnership between the sending and hosting organisations and ensure timely and ongoing communication. The sending organisation shall ensure that the hosting organisation is consistently involved throughout the entire recruitment process. 3. The agreed identification and selection procedure shall be applicable to all stages of the recruitment process. 4. The identification and selection procedure shall include as a minimum: (a) Definition of the task assignment, competence profile and selection criteria for EU Aid Volunteers as provided for in Article 4; (b) Announcement and application as provided for in Article 5; (c) Assessment, long and short-listing of the applicants as provided for in Article 6; (d) Selection as provided for in Article 7. Article 4 Definition of the task assignment, competence profile and selection criteria for EU Aid Volunteers 1. Based on a needs assessment to be carried out in accordance with the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014, the hosting organisation shall propose, in accordance with the requirements set out in point 1 of Annex I, the task assignment for the EU Aid Volunteer, including flexible elements to take account the volunteer's input once recruited. 2. The sending organisation shall review the task assignment to help modify it, as needed, in order to ensure a suitable and realistic matching, taking into account the EU Aid Volunteers' expected competences and the absorption capacity and needs of the hosting organisation. 3. Based on the task assignment and competence framework, the sending and hosting organisations shall define a competence profile of the EU Aid Volunteer and selection criteria with minimum requirements to be used during the recruitment process. The competence profile shall also indicate whether the volunteer is a senior or junior professional and the need for any apprenticeship placement. Article 5 Announcement and application 1. The sending organisation shall be responsible for the announcement of the placement. With input from the hosting organisation, it shall produce an announcement information pack in order to inform about the initiative and attract candidate volunteers. 2. The announcement shall be as a minimum in English, written in clear, concrete and accessible language, and provide information about the position offered to the candidate volunteer in accordance with the requirements set out in point 2 of Annex I. 3. It shall be published for a minimum of one month on the central platform of the EU Aid Volunteers initiative with the possibility to use additional promotion opportunities to attract applicants to the central platform. In duly justified circumstances for placements for response to humanitarian aid crisis, the announcement may be posted for less than a month, but not less than one week. 4. Applicants shall apply using a standardised application form, including a structured CV. Applicants shall also complete a standardised self-assessment questionnaire to assess their competences as required for the competence framework and their adaptability to the task assignment and living and working conditions referred to in the announcement. On these, they shall be required to give their consent. Article 6 Assessment, long- and shortlisting 1. The sending organisation shall assess applicants based on the information provided in the application form and self-assessment questionnaire, a statement of their motivation to participate in the EU Aid Volunteers initiative  and in the specific placement  and an assessment of their ability to analyse a relevant scenario of humanitarian aid by means of a written test, essay or similar tests. 2. Based on the assessment, the sending organisation shall provide a longlist of applicants to the hosting organisation in view of jointly agreeing a shortlist of applicants to be interviewed. 3. Shortlisted applicants shall be invited to a structured interview based on the competence framework. The interview can be face-to-face or using telecommunication technologies, where possible, with the participation of the hosting organisation. Additional assessment methods may include assessment centres, group activities and work simulation exercises. 4. The sending organisation may perform, where necessary, personal and professional reference checks before final selection. Applicants shall be informed about the screening process at the start of the process in the announcement. Article 7 Selection 1. The hosting organisation shall take the final decision about the candidate volunteer selected and shall confirm its selection to the sending organisation, which shall be responsible for offering a position and preparing the induction phase. For each position, substitute volunteers may be chosen to replace the candidate in case he or she resigns or is no longer available. 2. The sending and hosting organisations must be able to demonstrate and justify how they have taken their selection decision in respect of the principles of equal treatment, equal opportunities and non-discrimination throughout the entire identification and selection process. 3. The selection procedure shall be completed within a reasonable time period. The sending organisation shall inform all applicants about the selection decision and inform them about the possibility to receive feedback. It shall invite the successfully selected candidate volunteer to confirm in writing their interest to participate in the EU Aid Volunteers initiative. 4. The sending organisation shall ensure that documentation related to the identification and selection process is traceable and retained in compliance with the data protection standard as provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014. Article 8 Assessment of learning needs 1. Based on the results of the recruitment process, the needs of the hosting organisation and the envisaged deployment, the sending organisation shall assess, in consultation with the hosting organisation and the candidate volunteer, the learning needs and identify training programme modules in which to participate based on the following criteria: (a) Seniority, with the possibility for senior professionals to focus on mandatory modules and to choose the appropriate level of project management training and specialised optional modules; (b) The needs of the hosting organisation for specific competences, to be addressed through participation of the candidate volunteer in optional modules; (c) General competences of the candidate volunteer, to be addressed through participation in optional modules. 2. The sending organisation shall fill in the learning and development plan as provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014 and identify the assessed competences of successfully selected candidate volunteers and their learning needs, to be transmitted to the training providers. CHAPTER 3 TRAINING PROGRAMME OF THE EU AID VOLUNTEERS INITIATIVE Article 9 Training programme 1. A training programme for all successfully selected candidate volunteers shall be implemented by training provider(s) with input, where relevant, from sending and hosting organisations and former volunteers. 2. The training programme shall be based on the competence framework and shall be adaptable to the needs of both junior and senior professionals. 3. The training programme shall consist of a combined learning approach based on e-learning and classroom modules. 4. Mandatory modules for all candidate volunteers shall include: (a) General introduction to the Union its external relations and crisis response system; (b) Introduction to humanitarian action, the Union humanitarian aid policy and the EU Aid Volunteers initiative; (c) Managing personal safety, security and health; (d) Project management; (e) Inter-cultural awareness (and transversal issues); (f) A scenario-based simulation exercise requiring candidate volunteers to demonstrate acquired competences. 5. Optional modules shall include: (a) Advocacy and communication; (b) Psychological first aid; (c) Training of multipliers; (d) Volunteer management; (e) Organisational development; (f) Tailor-made modules, where necessary, in particular related to adapting the technical competences of candidate volunteers to a humanitarian aid context. 6. Candidate volunteers shall attend all mandatory modules and may attend one or more optional modules to be selected in accordance with Article 8. 7. The training curriculum, with details of each module, including its status, target group, timeline, competences addressed and related learning outcomes, shall be as set out in Annex II. Article 10 Assessment of candidate volunteers during and after training 1. During the training and upon its completion, candidate volunteers shall be assessed for their preparedness for deployment based on the competence framework. 2. The assessment shall be jointly organised by the trainers, with a key coordination role to be played by the candidate volunteer's training mentor. 3. The assessment of competences shall be based on the trainers' assessments of the candidate volunteer's knowledge, skills and attitude, including: (a) Self-assessment to be completed by the candidate volunteer after the scenario-based simulation exercise; (b) Observation notes to be provided by trainers after each module and after the scenario-based simulation exercise; (c) Training mentor's assessment providing a critical review of the self-assessment and observation notes from a one-to-one mentoring session between the training mentor and the candidate volunteer based on feedback from trainers. 4. The assessment of all competences shall be included in the candidate volunteer's learning and development plan that shall be updated upon completion of the training and indicate the courses followed and the results obtained. 5. Candidate volunteers who display poor proficiency in any of the transversal or specific competences shall be disqualified. The trainers and the training mentor must be able to explain and justify, if necessary, any such assessment and decision. CHAPTER 4 PROCEDURES FOR PRE-DEPLOYMENT PREPARATION OF CANDIDATE VOLUNTEERS Article 11 Induction programme 1. The induction process shall familiarise the candidate or EU Aid Volunteer with the sending and hosting organisations' culture, policies and practices, and the expectations of the task assignment. 2. The sending and hosting organisations shall jointly develop an induction programme. The programme shall define their roles and responsibilities based on inputs from returned EU Aid Volunteers, where possible, to benefit from their first-hand experience and learning. The programme shall comprise: (a) Pre-deployment induction to be provided by the sending organisation as provided for in Article 12; (b) In-country induction to be provided by the hosting organisation as provided for in Article 18. 3. The sending and hosting organisations shall organise, where appropriate, joint sessions involving all candidate or EU Aid Volunteers together. Article 12 Pre-deployment induction 1. The sending organisations shall ensure that all candidate volunteers receive a thorough and appropriate face-to-face induction prior to their deployment. This shall cover, as a minimum, the following: (a) Organisation and management structure and processes, teams involved in the project (including project manager, crisis management officer, human resources), organisational mission and objectives in relation to the EU Aid Volunteers initiative; (b) Comprehensive information on the context of the project in which the candidate volunteer will operate, their task assignment and the needs assessment that underpins it; and the envisaged working and living conditions as provided for in Articles 22 and 24-27; (c) The relevant legal framework applicable to the volunteer as provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014; (d) Standards and procedures relevant to the volunteer, including disciplinary and grievance, anti-fraud and corruption, child and vulnerable adult safeguarding, code of conduct as provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014; (e) Mandatory context-specific security briefing and health and safety briefing (including medical check prior to departure) as provided for in Articles 28 and 30; (f) Supervision and performance management system and procedure, and support mechanisms in place, including mentoring and other support as provided for in Articles 19, 20 and 21; (g) The learning and development plan; (h) Information about the network for the EU Aid Volunteers initiative and how it supports volunteers before, during and after deployment; (i) Information about the communication and visibility activities envisaged in the project, based on the communication plan referred to in Article 17 of Regulation (EU) No 375/2014, including contact information for the responsible Regional Information Officer of the Commission. (j) The debriefing process as provided for in Article 23. 2. In the context of the induction, the sending organisation shall also provide information about the Commission's humanitarian aid field office responsible for the country of deployment and inform this office of the imminent deployment of EU Aid Volunteers. 3. The sending organisation shall ensure that all information provided during the induction process is read and understood by the candidate volunteers and remains easily accessible throughout their participation in the EU Aid Volunteers initiative. Article 13 Apprenticeship placements for junior professionals 1. Candidate volunteers who are junior professionals may be required, in addition to the training, to undertake an apprenticeship placement with a sending organisation to learn through experience the procedures, ethics and context of humanitarian work and further prepare for the envisaged deployment as an EU Aid Volunteer. The duration of the apprenticeship shall be for a maximum period of up to six months with a possibility for limited prolongation in duly justified exceptional cases. 2. The sending organisation, in consultation with the hosting organisation and the apprentice volunteer, shall review and update the learning needs in the learning and development plan based on the needs of the apprenticeship placement. The learning and development plan shall define in particular: (a) The learning outcomes the apprentice volunteer is expected to achieve during their apprenticeship period; (b) The tasks the apprentice volunteer will carry out as part of the learning process and resources to be put in place; (c) The objectives and results the apprentice volunteer is expected to achieve on completion of the apprenticeship period. 3. The following articles of this Regulation shall apply mutatis mutandis to the apprenticeship placements with obligations for the sending organisations hosting the apprentice volunteers: (a) Article 19(4), (5), (6) and (9), Articles 21 and 22. (b) Article 24 except for paragraph 5. Candidate volunteers coming from EU countries or from third countries referred to in Article 23(1)(b) of Regulation (EU) No 375/2014 under the conditions referred to in that Article who are covered by their national social security or insurance scheme in the country of their residence and who are undertaking apprenticeship placements in the above-mentioned countries shall receive only complementary coverage. This means that their insurance coverage shall be limited to costs over and above the coverage provided by the national social security or insurance scheme. In exceptionally justified cases, where the national social security or insurance scheme covers only part or none of the costs provided for in Article 24(5), 100 % of the costs incurred shall be covered. (c) Article 25 except for paragraph 6 Article 26 and Article 27(1), where relevant. (d) Article 28(1), (8) and (14) and Article 30(1), (4), (5), (6) and (7). Article 14 Assessment of the candidate volunteers after apprenticeship 1. At the end of the apprenticeship, the apprentice volunteer shall complete a self-assessment based on the competence framework and the learning and development plan. 2. The line manager from the sending organisation, in consultation with the hosting organisation, shall review the self-assessment and assess the apprentice volunteer in particular to: (a) Assess performance of the apprentice volunteer against their objectives; (b) Review whether the results agreed have been achieved; (c) Identify the learning outcomes. 3. Candidate volunteers who display poor proficiency in any of the transversal or specific competences shall be disqualified and shall not be eligible to become an EU Aid Volunteer. The line manager from the sending organisation must be able to explain and justify, if necessary, any such assessment and decision. Article 15 Additional pre-deployment training Without prejudice to the participation of the candidate volunteer in the training programme or as an apprentice volunteer, the sending organisation may provide additional appropriate pre-deployment training, such as training related to adapting the technical competences of candidate volunteers to meet the needs of the hosting organisation, language training needed for the country of deployment, etc. Article 16 Contract with the EU Aid Volunteer 1. Based on the outcomes from the pre-deployment induction and, where relevant, the apprenticeship placement and other pre-deployment training referred to in Articles 13-15, the sending organisation, in consultation with the hosting organisation, shall confirm the final assessment for eligibility of the candidate volunteer to be deployed as an EU Aid Volunteer. 2. The sending organisation and the successfully assessed EU Aid Volunteer shall sign a deployment contract as set out in Article 14(5) of Regulation (EU) No 375/2014. 3. The contract, to be defined in close consultation with the hosting organisations, shall set out the specific terms of deployment and the rights and obligations of the EU Aid Volunteer. It shall also indicate the legislation applicable to the jurisdiction of the contract pursuant to the Commission Delegated Regulation (EU) to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014 and include as a minimum the following elements: (a) Specification of the EU Aid Volunteer's role, title, duration and location of placement, and tasks to be performed as defined in the task assignment including the elements deriving from the communication plan referred to in Article 17 of the Regulation (EU) No 375/2014; (b) Duration of the contract, including start and end date; (c) Performance management, including:  Management arrangements, including the responsible line manager from the hosting organisation and contact point for ongoing support from the sending organisation;  Mentoring arrangements; (d) Working conditions, including working hours and leave; (e) The EU Aid Volunteer's financial rights and obligations, including the necessary arrangements for their provision:  Subsistence and resettlement allowance;  Information on applicable tax and social security rules;  Insurance coverage;  Accommodation;  Travel; (f) Practical arrangements:  Medical checks;  Visa and work permits; (g) Confidentiality; (h) Expected conduct from the EU Aid Volunteer, including integrity and code of conduct, and safeguarding children and vulnerable adults including zero tolerance towards sexual abuse, to be annexed to the contract; (i) Disciplinary policy and termination of volunteer status; (j) Mediation mechanism for problem-solving, grievance and dispute resolution; (k) Responsibilities and policies applicable to security management and health and safety; (l) Learning and development:  Training and induction;  Debriefing. 4. In the event of a dispute between the hosting or sending organisation and an EU Aid Volunteer, the EU Aid Volunteer shall have the right to an effective legal remedy, in accordance with the national provisions applicable to the sending organisation. Article 17 Entry in the database Upon receipt of the EU Aid Volunteer's explicit consent, the sending organisation shall enter the EU Aid Volunteer's data in the database referred to in Article 13 of Regulation (EU) No 375/2014 (the database). Any processing of personal data in relation to this database must be done in accordance with data protection standard as provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014. For any processing of personal data in relation to this database by the Commission, Regulation (EC) No 45/2001 (2) is applicable. CHAPTER 5 PROCEDURES FOR DEPLOYMENT AND MANAGEMENT OF EU AID VOLUNTEERS Article 18 In-country induction 1. Hosting organisations shall ensure that all EU Aid Volunteers receive a thorough and appropriate in-country induction upon their arrival in the country of deployment, covering as a minimum the following: (a) Organisation and management structure and processes; teams involved in the project (including project management officer, operational and technical team, crisis management officer, support teams such as human resources and finance); project site(s); and organisational mission and objectives in relation to the EU Aid Volunteers initiative; (b) Comprehensive information on the hosting organisation's mission, remit and projects; communities involved; operational context; and expectations on outputs and results from the EU Aid Volunteer's task assignment and the needs assessment that underpins it; (c) Relevant local legal framework applicable to the EU Aid Volunteer; (d) Mandatory context-specific security briefing and health and safety briefing as provided for in Articles 28 and 30; (e) Supervision and performance management system and procedure and support mechanisms in place, including mentoring and other support as provided for in Articles 19, 20 and 21; (f) Cultural briefing on the country, region and locality of deployment, including guidance on appropriate behaviour; (g) In-country debriefing process as provided for in Article 23. 2. The hosting organisation shall ensure that all information provided during the in-country induction process is read and understood by the EU Aid Volunteer and remains easily accessible throughout their participation in the EU Aid Volunteers initiative. Article 19 Supervision and performance management 1. Sending and hosting organisations shall jointly develop a performance management system, based on performance objectives, expected outputs and results, to measure the progress and quality of the EU Aid Volunteer's work according to the task assignment. 2. The performance management procedure shall specify the sending and hosting organisations' respective roles and responsibilities for the supervision of the EU Aid Volunteer. 3. During the induction, the sending and hosting organisations shall set, together with the EU Aid Volunteer, their performance objectives and provide them with the opportunity to comment on the flexible elements in the task assignment. 4. The hosting organisation shall designate a line manager who shall be responsible for supervising the EU Aid Volunteer, with whom the line manager shall have a reasonable and practical frequency of supervision meetings. 5. Where appropriate, depending on the length of the placement, the sending organisation and the line manager from the hosting organisation, together with the EU Aid Volunteer, shall carry out a joint mid-term performance review to formally evaluate the process of integration, progress on objectives, and to re-adjust the objectives and task assignment and the learning and development plan. 6. Where the conclusion of the mid-term review is that the EU Aid Volunteer displays poor proficiency in any of the transversal or specific competences, the hosting organisation in agreement with the sending organisation may take the decision to end the deployment prematurely. They must be able to explain and justify, if necessary, any such assessment and decision. 7. The sending organisation and the line manager from the hosting organisation, together with the EU Aid Volunteer, shall carry out a final performance review to evaluate at the end of the placement the achievements of the EU Aid Volunteer against the objectives for their task assignment and the learning and development plan. 8. The results from the performance review shall be integrated into the EU Aid Volunteer's learning and development plan. 9. The sending organisation shall retain the performance review records in accordance with the data protection standards as provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014 and send confirmation to the database whether the placement has been successfully completed and, if not, the reason thereof. Article 20 Ongoing support from sending organisations 1. Prior to deployment, the sending organisation shall designate a contact person who shall be available for the duration of the deployment and who shall have regular contacts with the EU Aid Volunteer to: (a) support the settlement and transition of the EU Aid Volunteer; (b) provide necessary additional support to the EU Aid Volunteer and the hosting organisation; (c) take part in the mid-term and final reviews and in other meetings, if necessary; and (d) provide mediation support in case of disagreement between the hosting organisation and the EU Aid Volunteer. 2. If the designated contact person is no longer able to fulfil this role during the deployment, a replacement shall be provided as promptly as possible to ensure continuity of support. Article 21 Mentoring 1. The hosting organisation shall designate one or more mentors for the EU Aid Volunteer to provide support in areas such as: (a) development of professional skills and improvement of performance and knowledge; (b) cultural integration and acclimatisation; (c) coaching related to the task assignment; and (d) dealing with psychosocial issues. 2. The designated mentor(s) shall have access to, and base their support on, the EU Aid Volunteer's learning and development plan and task assignment. The mentor(s) shall meet regularly with the EU Aid Volunteer to reflect on their progress and help solve any placement-related and personal issues. 3. The mentoring shall take account of local realities and shall, where possible, be appropriate for local volunteers as well. 4. The sending organisation shall facilitate the provision of the mentoring by working in partnership with the hosting organisation to provide analytical, training and other capacity building support, and by identifying in their own structures and networks suitably and complementarily skilled designated individuals in case of low local skills availability. 5. Where appropriate, remote mentoring may be considered, in particular by using the network for the EU Aid Volunteers initiative. Article 22 Working conditions 1. All EU Aid Volunteers shall have adequate working conditions to enable them to perform well during their placements and to ensure their well-being, motivation, health and safety. They shall be in accordance with relevant provisions of Directive 89/391/EC (3) and Directive 2003/88/EC (4). 2. Sending and hosting organisations shall work jointly to define adequate working conditions based on the local and national operating contexts. 3. The hosting organisation shall provide the necessary information and propose the working conditions the suitability and appropriateness of which shall be assessed by the sending organisation to ensure consistency with their duty of care and the sending organisation's general policies and practices. 4. Sending and hosting organisations shall jointly ensure that security and health and safety risks are prevented, managed and mitigated and that the proposed working conditions follow the agreed security and health and safety procedures referred to in Articles 28, 29 and 30, and comply with the requirements for working hours, leave, minimum daily and weekly rest periods and working space referred to in point 3 of Annex I. Article 23 End of placement and post-deployment support 1. Sending and hosting organisations shall jointly decide on the content and process of the debriefing that shall be envisaged for all EU Aid Volunteers, including those returning prematurely. 2. The hosting organisation shall provide the EU Aid Volunteer with personal or group debriefing, including the final performance review referred to in Article 19(7), and, where appropriate, a project handover to the team and counterparts that will continue the activities carried out by the EU Aid Volunteer with a view to ensuring sustainability and continuity. 3. The sending organisation shall provide the returned EU Aid Volunteer with timely personal or group debriefing and operational or project debriefings based on feedback from the hosting organisation and finalisation of the learning and development plan. 4. The sending organisation shall facilitate a post-deployment medical check upon return of the EU Aid Volunteer and offer psychosocial debriefing session(s) and counselling support that the EU Aid Volunteer can attend on a voluntary basis. 5. The sending and hosting organisations shall guide the EU Aid Volunteer to opportunities to stay engaged in issues related to humanitarian aid and active European citizenship, including promotion of and engagement with the network for the EU Aid Volunteers initiative. 6. The sending organisation shall invite returned EU Aid Volunteers to provide constructive feedback on the EU Aid Volunteers initiative, including by explaining how their inputs can inform future placements. CHAPTER 6 PROVISIONS FOR INSURANCE AND LIVING CONDITIONS Article 24 Insurance coverage 1. All EU Aid Volunteers shall be covered by a complete insurance policy specifically designed to protect them during the entire duration of their deployment in the third countries and relevant periods before and after. 2. The insurance coverage shall be worldwide, 24 hours a day. It shall start from the day the EU Aid Volunteer leaves home on the way to the third country of deployment until the day the EU Aid Volunteer leaves the third country of deployment on the way to, and arrives back at, their home (the first period of coverage). 3. For insurance coverage longer than 12 weeks, it shall be extended for a further 8 weeks in the insured's home country to cover follow-up medical treatment for illnesses and injuries that occurred during the first period of coverage. 4. The coverage shall be applicable to all activities linked to the EU Aid Volunteers initiative and also the private activities of EU Aid Volunteers during the first period of coverage. 5. All EU Aid Volunteers shall be covered at 100 % (total coverage) for the following: (a) medical and dental care; (b) pregnancy and childbirth; (c) accident; (d) repatriation; (e) life insurance; (f) permanent and temporary disability or incapacity; (g) third party liability; (h) loss or theft of documents, travel tickets and personal belongings; (i) complementary assistance. 6. In order to ensure equal treatment and coverage of all EU Aid Volunteers, the Commission may contract one or several insurance providers through a procurement procedure. Article 25 Subsistence and resettlement allowance 1. The sending organisation shall provide subsistence to EU Aid Volunteers in their capacity as non-employed individuals in the form of lump sum payments that shall be paid in good time and in regular instalments. 2. Subsistence lump sum payments shall be based on a consumption basket covering regular expenses of the EU Aid Volunteer for the following items: (a) food; (b) toiletries and household products; (c) clothing; (d) local transport and in-country transport; (e) miscellaneous expenses deemed necessary to ensure an appropriate standard of living and participation in local society (a maximum of 20 % of the total amount for items listed in points (a) to (d) can be added to include other costs such as leisure activities, haircuts, newspapers and stationery). (f) contingency amount for EU Aid Volunteers staying in areas with indexes above the country average (maximum 10 % for items listed in points (a) to (d)). 3. Accommodation costs shall not be part of the subsistence lump sums. 4. The Commission shall publish information on subsistence lump sums for countries of deployment on the basis of country indexes. Special needs linked to disability or other duly justified exceptional circumstances may be reimbursed in addition to the subsistence payment. 5. EU Aid Volunteers shall be informed in a timely manner about changes in the indexes and subsistence rates that affect them during a placement, in particular in countries with high inflation or deflation rates. 6. Upon successful completion of deployment, the sending organisation shall provide to returning EU Aid Volunteers a regularly indexed resettlement allowance of EUR 100 per month, according to the length of their deployment. Article 26 Accommodation 1. The sending organisation shall ensure that the hosting organisation provides adequate accommodation to the EU Aid Volunteer at a reasonable cost in the local context. 2. Sending and hosting organisations shall jointly ensure that security and health and safety risks are prevented, managed and mitigated and that the proposed accommodation follows the agreed security and health and safety procedures referred to in Articles 28, 29 and 30 and complies with the requirements set out in point 4 of Annex I. 3. Costs for accommodation, heating and other directly related costs shall be borne directly by the hosting organisation, where possible. The hosting organisation shall undertake the contractual relations with landlords and take all necessary steps to brief hosts and landlords about the EU Aid Volunteers initiative. Article 27 Travel and related costs 1. The sending organisation shall organise the travel of the EU Aid Volunteer to and from the place of deployment, including in cases of early return, and shall cover the travel costs. 2. At the request of the EU Aid Volunteer, the sending organisation shall organise and cover the costs of additional return travel for: (a) Home leave of EU Aid Volunteers whose deployment period exceeds 18 months; (b) Parental leave of EU Aid Volunteers who have one or more dependent children under the age of 12, if their deployment period exceeds 6 months; (c) Special leave in case of funeral or medically certified serious illness of an ascending or descending direct relative, spouse or registered partner, sister or brother. 3. Travel costs may be based either on the actual costs of economy or second class tariffs or reimbursed in the form of lump sums based on a reasonable methodology for distance calculation. 4. The sending organisation shall provide information and logistical support in arranging the visa for the EU Aid Volunteer and the hosting organisation shall support the visa process, as required. The sending organisation shall cover the costs related to obtaining the visa, including necessary travel costs. CHAPTER 7 PROCEDURES TO ENSURE DUTY OF CARE, SAFETY AND SECURITY Article 28 Security management and risk assessment 1. The sending organisation shall have in place an organisational security policy and risk assessment procedures that shall be suitable and applicable for EU Aid Volunteers and, where necessary, adapted. 2. Based on the sending organisation's organisational security policy, sending and hosting organisations shall jointly develop a security management and evacuation plan for actions under the EU Aid Volunteers initiative. Such plans shall as a minimum comply with the requirements set out in point 5 of Annex I. 3. Sending and hosting organisations shall jointly develop a written assessment of security, travel and health risks for the country of deployment. Such assessments shall as a minimum comply with the requirements set out in point 6 of Annex I. 4. The risk assessment referred to in paragraph 3 shall be reviewed and updated as regularly as required by the context and, as a minimum, before the deployment of the EU Aid Volunteer. Where the risk assessment leads to the conclusion that deployment would take place in the theatre of international or non-international armed conflict, or threats thereof, deployment shall not be envisaged or shall be cancelled in case an EU Aid Volunteer has been already selected. 5. Requirements related to security awareness and appropriate behaviour in relation to risk and security management shall be included in the description of the task assignment and the recruitment process. 6. The sending organisation shall inform the relevant national authorities of Member States and other participating countries, in accordance with Article 23 of Regulation (EU) No 375/2014, before one of their citizens is deployed as an EU Aid Volunteer. Prior to deployment, the sending organisation deploying EU Aid Volunteers who are not citizens of the Union shall ascertain the rules for consular protection provided by the volunteer's country of nationality or another country. 7. Sending and hosting organisations shall ensure that all information on security and safety procedures is shared with and understood by the EU Aid Volunteer. During the induction, a context-specific security briefing shall be provided before departure and within 24 hours upon arrival in the country of deployment. This must include the results from the risk assessment, the evacuation and security management plan, including security incident reporting, procedures for evacuation and repatriation, communication tree, crisis management contact officer(s), and details of embassies, police and fire stations, and hospitals. 8. The sending organisation shall ensure that the EU Aid Volunteer is covered, as a minimum, by the insurance provided according to Article 24. 9. In addition to the mandatory security training in the context of the training programme, the sending organisation shall provide EU Aid Volunteers with any other relevant security training provided to its own international staff. 10. When signing the contract referred to in Article 16(2), the EU Aid Volunteers shall acknowledge awareness of and compliance with the security management procedures, including their duty to keep themselves informed and up-to-date with current security situations; their personal responsibility concerning security management for themselves, others and the organisation; and the duty to refrain from risk-taking behaviour. Sending and hosting organisations shall make the EU Aid Volunteer aware of the consequences of any breach of security procedures, in particular those resulting in a premature forced end of placement. 11. The sending organisation shall recommend to EU Aid Volunteers that they register with the embassy or consulate of their nationality upon arrival in the country of deployment, and inform them about the possibility of requesting consular assistance thereof. If the country of the EU Aid Volunteer's nationality does not have a consular representation in the country of deployment, the sending organisation shall recommend to EU Aid Volunteers who are citizens of the Union to register with a consulate or embassy of another Member State, and inform them about the possibility of requesting consular assistance thereof. 12. Based on updates from the hosting organisation, sending and hosting organisations shall regularly update the evacuation plan to ensure it remains suitable for the operating environment at all times. The outcome of the risk assessment shall inform the frequency at which the plan is to be reviewed and the hosting organisation shall use past data and current updates to adjust it, as necessary. The evacuation plan shall be kept in a place that is easily accessible for the EU Aid Volunteer. 13. The hosting organisation shall ensure that the EU Aid Volunteer is updated about any change in the operating environment and the consequent amendment in any of the security procedures or protocols. 14. The hosting organisation shall be aware of the location of the EU Aid Volunteer, and the contact number to reach them at all times, including when on leave. Article 29 Procedures to be followed in the event of an incident or evacuation 1. In case of a security incident, the EU Aid Volunteer shall be debriefed as soon as possible. Depending on the seriousness of the incident and the procedures in place in the sending and hosting organisations, this debriefing may be undertaken by the line manager or the mentor from the hosting organisation, or the crisis management officer in the sending organisation, and may include professional psychological support. 2. In case of evacuation, the evacuation plan shall be followed and the EU Aid Volunteer shall be taken care of at all times, following, where relevant, procedures in place in the consulates or embassies where the EU Aid Volunteer has been registered in accordance with Article 28(11). 3. The sending organisation shall contact EU Aid Volunteers upon their return and ensure that they receive adequate follow-up, including debriefing, psychosocial and medical support. 4. Security shall be included in the sending and hosting organisations' monitoring and evaluation framework and lessons learned from security incidents shall inform project review and improvement. Article 30 Health and safety 1. The sending organisation shall have in place an organisational health and safety policy that shall be suitable and applicable for EU Aid Volunteers and, where necessary, adapted, including guidelines on: (a) personal health, such as physical health (disease preventions, eating and sleeping advice, risk awareness on climate and geographical hazards, access to treatment); (b) mental health (advice on work-life balance, stress management, coping mechanisms and relaxation methods, points of contact for psychosocial support). 2. Based on the sending organisation's organisational health and safety policy, sending and hosting organisations shall jointly develop a comprehensive set of health and safety policies and guidelines to meet their duty of care obligations and to ensure the physical and emotional well-being of EU Aid Volunteers. 3. As part of the risk assessment referred to in Article 28(3) and before defining the task assignment, sending and hosting organisations shall jointly assess whether the placement provides safe and secure working and living conditions for the EU Aid Volunteer based on the basis of the indicators set out in point 7 of Annex I. 4. The sending organisation shall ensure that the EU Aid Volunteer is covered, as a minimum, by comprehensive medical and travel insurance provisions in accordance with Article 24. 5. During the induction, the sending organisation shall brief the EU Aid Volunteer on the health and safety policies and guidelines referred to in paragraphs 1 and 2, including diseases, first aid support, maintenance for all locations, maintenance of vehicle and equipment, workstations, work-life balance, health and security incidents, procedure for medical evacuation. 6. The sending organisation shall ensure that the EU Aid Volunteer completes a thorough medical check-up prior to departure, and provide the recommended medication and vaccinations for the risks in the country of deployment and equipment, such as first aid and mosquito kits, where necessary. 7. The hosting organisation shall ensure that duty of care is integrated in the day-to-day volunteer management and, during the induction, provide the EU Aid Volunteer with: (a) up-to-date information on local resources concerning health and safety such as contact details of doctors, hospitals, paramedical services; (b) guidance on local customs and norms as part of their in-country briefing in order to limit risks to safety and to facilitate integration. 8. The sending organisation shall facilitate a post-deployment medical check upon the return of the EU Aid Volunteer and offer psychosocial debriefing session(s) or counselling support as part of the debriefing process. The sending and hosting organisations shall promote the network for the EU Aid Volunteers initiative as an alternative support mechanism before, during and after the deployment. CHAPTER 8 PROCEDURES FOR MONITORING AND ASSESSING THE INDIVIDUAL PERFORMANCE OF EU AID VOLUNTEERS Article 31 Monitoring and assessing the individual performance of EU Aid Volunteers 1. Based on the supervision and performance management procedure referred to in Article 19, sending and hosting organisations shall monitor and assess the individual performance of EU Aid Volunteers, measuring progress, outputs and results with reference to the EU Aid Volunteer's task assignment and its objectives. 2. The monitoring and assessment of the individual performance of EU Aid Volunteers shall be an ongoing process throughout the entire placement with specific reviews, as a minimum, at the following stages: (a) where relevant, at the end of the apprenticeship placement referred to in Article 14; (b) during the final performance review referred to in Article 19 and in case a mid-term review is considered appropriate to be carried out; (c) during the debriefing referred to in Article 23. 3. The sending and hosting organisations shall provide data that demonstrates to what extent the individual performance of the EU Aid Volunteer contributes  at outcome and impact level  to the objectives of the project and the overall initiative, taking into account the indicators referred to in Article 7 of the Regulation (EU) No 375/2014. The data shall contain records of the quality of the outputs and results of the EU Aid Volunteer's work that are to be anonymised and available for evaluation purposes. These data shall be processed in accordance with the data protection standards provided for in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014. 4. Sending organisations shall provide support to build capacities of the hosting organisations for measuring progress, outputs and results with reference to the EU Aid Volunteer's task assignment and its objectives. CHAPTER 9 CERTIFICATION MECHANISM FOR SENDING AND HOSTING ORGANISATIONS Article 32 Certification mechanism for hosting organisations 1. Hosting organisations aspiring for certification shall provide an objective and truthful self-assessment in accordance with the requirements referred to in point 1 of Annex III, assessing their existing policies and practices against the requirements of the standards and procedures regarding candidate volunteers and EU Aid Volunteers set out in this Regulation and in the Commission Delegated Regulation to be adopted on the basis of Article 9(2) of Regulation (EU) No 375/2014. 2. In the self-assessment, the hosting organisation shall disclose any gaps and areas of need for improvement that may require capacity building in order to reach a full level of compliance. 3. The hosting organisation shall provide with the self-assessment three references in accordance with the requirements set out in point 1 of Annex III to provide comprehensive information on all requirements of the standards and procedures regarding candidate volunteers and EU Aid Volunteers. The references shall be from a minimum of two of the following groups of stakeholders: (a) A certified sending or hosting organisation with which the applicant hosting organisation has already had, or envisages to set up, a partnership for participation in the EU Aid Volunteers initiative; (b) A humanitarian aid partner of the Commission with a framework (partnership) agreement in force, with whom the applicant hosting organisation has successfully worked on a humanitarian aid project; (c) A relevant international organisation or not-for-profit organisation or public law body of a civilian character with which the applicant hosting organisation has successfully worked on a humanitarian aid project; (d) An accreditation or auditing organisation that has certified the applicant hosting organisation in areas relevant for the EU Aid Volunteers initiative, in which case the relevant accreditation or auditing documents should also be provided. 4. The completed self-assessment shall be signed by the person empowered to represent and legally bind the hosting organisation and sent, together with the references referred to in paragraph 3, to the Commission. 5. Based on the self-assessment and the references, the Commission shall assess the application and may take one of the following decisions: (a) To award certification in cases where the applicant hosting organisation is assessed as fully compliant with the requirements of the standards and procedures; (b) Not to award certification in cases where the applicant hosting organisation does not fully comply with the requirements of the standards and procedures. 6. Within six months of receipt of the application, the Commission shall inform the applicant hosting organisation about the outcome of the certification, specifying also opportunities for capacity building support, if needed, with a view to re-submitting an application. In case there are any identified needs to be met based on a strategy for capacity building to be provided by the applicant hosting organisation, the latter shall be eligible and have priority for capacity building support. Article 33 Certification mechanism for sending organisations 1. Sending organisations aspiring for certification shall provide an objective and truthful evidence-based self-assessment in accordance with the requirements referred to in point 2 of Annex III, assessing their existing policies and practices against the requirements of the standards and procedures regarding candidate and EU Aid Volunteers. 2. In the evidence-based self-assessment, the sending organisation shall disclose any gaps and areas of need for improvement that may require technical assistance in order to reach a full level of compliance. It shall also enclose sample evidence and means of verification that the policies and practices referred to in each of the requirements of the standards and procedures are implemented, particularly in relation to volunteers. 3. The completed evidence-based self-assessment shall be signed by the person empowered to represent and legally bind the sending organisation and sent, together with the accompanying documents referred to in paragraph 2, to the Commission. 4. Based on the evidence-based self-assessment and the accompanying documents provided, the Commission shall assess the application and may take one of the following decisions: (a) To award certification in cases where the applicant sending organisation is assessed as fully compliant with the requirements of the standards and procedures; (b) Not to award certification in cases where the applicant sending organisation does not fully comply with the requirements of the standards and procedures. 5. Within six months of receipt of the application, the Commission shall inform the applicant sending organisation about the outcome of the certification, specifying also opportunities for technical assistance, if needed, with a view to re-submitting an application. In case there are any identified needs to be met based on a strategy for technical assistance to be provided by the sending organisation, the latter shall be eligible and have priority for technical assistance. Article 34 Legal remedies 1. A decision of the Commission not to award certification and reject the application shall indicate that the rejected applicant organisation may only re-apply after a twelve-month period, starting from the date of receipt by the applicant of the decision of rejection. The decision shall specify also the available legal remedies against the decision. 2. In pursuance of Articles 256 and 263 of the Treaty on the Functioning of the European Union (TFEU), the General Court has jurisdiction over acts of the European Commission intended to produce legal effects vis-Ã -vis third parties. Likewise, in pursuance of Article 256, 268 and 340 TFEU, the General Court has jurisdiction in disputes relating to compensation for damages caused by the European Commission in the case of non-contractual liability. Article 35 Financial viability and organisational capacity of the organisations The assessment of the financial viability and organisational capacity of the certified sending and hosting organisations is outside the scope of the certification procedure. As a pre-condition for receiving financial assistance from the Union, this viability and capacity shall be assessed at the stage of the application process following a call for proposals. Article 36 Validity of the certification and regular checks 1. The certified sending and hosting organisations shall undergo re-certification after three years upon receipt of the decision of the Commission awarding the certification or at any time in the event of substantial amendments to the standards or procedures for the issues concerned. 2. Within the period of validity of the certification, the certified sending and hosting organisations may be required, where necessary, to undergo regular checks to be undertaken by the Commission. 3. Certified sending and hosting organisations shall immediately inform the Commission of any change in their legal, financial, technical or organisational situation that may put into question their compliance with the standards and procedures, or may create conflicts of interests. They shall also inform the Commission of any change in their name, address or legal representative. Article 37 Suspension and termination of certification 1. Based on the information obtained from the certified sending or hosting organisation, including from the regular checks referred to in Article 36(2) or information obtained through any other means, the Commission may consider that the certified sending or hosting organisation no longer complies with one or more of the standards or procedures. In such cases, the Commission may take appropriate action, including suspending or terminating the certification, in accordance with the procedure set out in point 3 of Annex III. 2. The sending or hosting organisation subject to a suspended or terminated certification shall not deploy or host EU Aid Volunteers as from the date of the suspension or termination and shall not be eligible to receive financial assistance from the Union to that end. 3. In light of the reasons for the suspension or termination of the certification, in particular the safety and security of EU Aid Volunteers, the Commission may require the repatriation of EU Aid Volunteers who are deployed at the time of the suspension or termination. 4. The sending or hosting organisation shall not be entitled to claim compensation on account of a suspension or termination of certification. Article 38 Liability for damages The Commission shall not be held liable for any loss or damage caused or sustained by the sending or hosting organisation, or third parties, as a consequence of the certified status of the sending or hosting organisation. CHAPTER 10 FINAL PROVISIONS Article 39 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 122, 24.4.2014, p. 1. (2) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data; OJ L 8, 12.1.2001, p. 1 (3) Directive 89/391/EC on the introduction of measures to encourage improvements in the safety and health of workers at work (OJ L 183, 29.6.1989, p. 1). (4) Directive 2003/88/EC of 4 November 2003 concerning certain aspects of the organisation of working time (OJ L 299, 18.11.2003, p. 9). ANNEX I 1. Requirements for the task assignment The task assignment shall include as a minimum the following: (a) specification of role, title, description of the team and line management, duration of placement, location(s); (b) detailed description of the relevant needs-based activities as validated by the hosting organisation(s) and well-defined tasks to be undertaken by the EU Aid Volunteer, including the elements based on the communication plan for the initiative; (c) specification of required competences for the tasks on the basis of the competence framework; (d) definition of performance objectives, taking into consideration the duration and specificities of the EU Aid Volunteer's placement, and roles appropriate for a volunteer position; (e) indicators on expected outputs, results and, where possible, outcomes, from the assignment to be used for the EU Aid Volunteer's performance management; (f) flexible elements to allow, to a realistic extent, for the EU Aid Volunteer to influence and shape the tasks according to their individual profile and interests; (g) details of working hours, leave, place of work and mentoring support; (h) clear allocation of management and security management responsibilities between the sending and hosting organisations; and (i) information on security awareness and appropriate behaviour in relation to risk and security management, where relevant. 2. Requirements for the announcement The announcement shall include as a minimum the following information: (a) clear and accurate information about the EU Aid Volunteers initiative, its humanitarian nature and the purposes of volunteering; (b) project description, including details of the operational and security context and/or information as to whether the sending and/or hosting organisations are faith-based organisations; (c) description of the tasks to be performed by the EU Aid Volunteer; (d) description of the competences and motivation required to match the profile; (e) eligibility and exception criteria (if any) as regards the equal opportunities and non-discrimination principles; (f) selection criteria and minimum requirements to serve as exclusion criteria, if applicable (such as level of competences, motivation and other relevant criteria such as experience, language skills, medical aptitude to travel and work in developing countries, availability) and an indication as to whether junior or senior professional profiles are sought; (g) indications as to whether the position is expected to be combined with an apprenticeship placement; (h) conditions of service, including details on the length of deployment, learning opportunities, working and living conditions, including accommodation and subsistence payments, flights, insurance coverage, medical and necessary vaccinations, etc.; (i) closing date and time for submission of applications; (j) timing of shortlisting and interview(s); (k) interview process; (l) expected date of decision on outcome; and (m) expected timetable (date of training, where relevant, apprenticeship placement, pre-deployment preparation and induction, deployment and post-deployment activities). 3. Requirements for working hours, leave allowance and working space Factors General requirements Minimum requirements Working hours  Appropriate working hours shall be agreed between the sending and hosting organisation on the basis of the latter's policies and then discussed and agreed with the EU Aid Volunteer.  The agreed working hours shall leave room for the EU Aid Volunteer's development time as established in their task assignment and performance objectives.  Regular working hours shall not exceed 40 hours per week on average, calculated over a four-month period.  Overtime and emergency work hours shall be negotiated with the EU Aid Volunteer, taking account of their psychological and physical well-being.  Overtime and emergency working hours and rest shall comply with minimum requirements provided for in Directive 2003/88/EC (1) and relevant national law. Leave allowance  Appropriate leave allowance shall be agreed between the sending and hosting organisation on the basis of the latter's policies and then discussed and agreed with the EU Aid Volunteer.  If leave allowances vary between role categories, the leave allowance shall match that for local staff in the same or similar roles.  The leave allowance shall include:  Monthly leave allowance;  Sick leave;  Home leave, if the deployment period exceeds 18 months;  Parental leave, including maternity and paternity leave. At the request of an EU Aid Volunteer whose deployment period exceeds six months, the parental leave may also include days off work to go back to the country of residence of (a) dependent child(ren) under the age of 12;  Special leave in the event of the funeral or medically certified serious illness of an ascending or descending direct relative, spouse or registered partner, or sibling.  Where local provision is very low, the sending organisation shall ensure that International Staff provision is used as a minimum benchmark to determine the EU Aid Volunteer's leave allowance.  In any case, the monthly leave allowance shall consist of two days per month, which the EU Aid Volunteer shall take in the course of his/her deployment. Timing of leave  Annual monthly leave shall be discouraged at the beginning or end of the placement.  Home leave may be used at the request of the EU Aid Volunteer nine months after the beginning of the placement and sufficiently in advance of its end. Working space  The hosting organisation shall provide a dedicated working space for the EU Aid Volunteer in accordance with their task assignment and the agreed secure, safe and healthy working conditions based on the indicators set out in point 7 of Annex I. 4. Requirements for accommodation 1. Each EU Aid Volunteer shall have a clean lockable room with access to clean water and sanitation facilities. The room shall be located at a reasonable distance from the EU Aid Volunteer's main working location. 2. Accommodation for EU Aid Volunteers may take the form inter alia of a room with a host family, individual housing or housing with other EU Aid Volunteers. 3. To the extent possible, the accommodation shall facilitate integration of EU Aid Volunteers in the local community and enable them to interact with the expatriate community. 4. Language considerations shall be taken into account when assessing accommodation options. 5. The EU Aid Volunteers shall have access to means of communication enabling them to contact the hosting and sending organisations as well as their relatives. 5. Requirements for the security management and evacuation plan The security management and evacuation plan shall include as a minimum the following: (a) information on the crisis management officer/team in the sending organisation and relevant contact details to be shared with the hosting organisation and the EU Aid Volunteer; (b) the organisational chart of any staff holding responsibilities for security risk management in both the sending and the hosting organisation, including current contact details; (c) clear procedures, roles and responsibilities in the event of an emergency; (d) a security incident reporting mechanism for the sending and hosting organisations; (e) an evacuation plan; (f) provisions for medical evacuation in line with the provisions for insurance referred to in Article 24; (g) context-specific information, guidelines and rules provided by the hosting organisation; (h) a mechanism for regular review by the sending organisation, with updates provided by the hosting organisation (as required by the country-specific environment); (i) scenario planning organised by the sending organisation with the hosting organisation to assess potential security situations and test the security management and evacuation plan; where possible, drill exercises shall be organised in order to ensure smooth cooperation between the sending and hosting organisations in an emergency scenario; and (j) the support available in the sending and hosting organisations for the physical, material and psychological security and safety of the EU Aid Volunteers. 6. Requirements for the risk assessment The risk assessment shall cover as a minimum the following: (a) general situation in the country of deployment (such as economic situation, recent history and anticipated changes to establish levels of risk and insecurity regarding political instability and complexity, conflicts, civil unrest, ethnic and religious dynamics, etc. to establish a map of threats, the likelihood of each threat occurring and their likely impacts); (b) natural-disaster risk-mapping; (c) local attitude and level of local communities' and authorities' acceptance of the EU Aid Volunteer/the initiative; (d) other agencies operating at the same location; (e) contingencies and evacuation plans; (f) facilities (offices and accommodation); (g) reporting mechanisms and monitoring for security incidents; (h) connectivity and communications available and communication equipment (including accessibility and level of reliability); and (i) availability of transport and current maps, including freedom of movement and ease of access. 7. Indicators for safe and healthy working and living conditions The following indicators for safe and healthy working and living conditions shall be used: (a) mapping of diseases prevalent in the area (water-, mosquito-, human-borne, seasonal, etc.), including the level of likelihood and impacts; (b) availability and accessibility of first-aid support (internally and externally), fire wardens and services, medical facilities and professionals (e.g. hospitals, nurses, access to medication); (c) the level of maintenance for all locations (offices and accommodation); availability of electricity points, lighting, ventilation, sanitation and hygiene facilities; (d) the level of vehicle maintenance, regular inspection and servicing, appropriate equipment (such as radio, first-aid kit, seat belts, water, blanket); (e) availability and quality of desk space, chairs, computer equipment; (f) provisions for leave and working hours; access to recreational activities and sports facilities, libraries, markets, etc.; degree of remoteness; access to private space, religious buildings; and (g) health-and-safety incident reporting mechanisms and monitoring. (1) Directive 2003/88/EC of 4 November 2003 concerning certain aspects of the organisation of working time (OJ L 299, 18.11.2003, p. 9). ANNEX II Training curriculum Module title Days of face-to-face training Target group/status Key learning outcomes: the participants shall ¦ Main competences addressed 1) General introduction to the Union, its external relations and crisis response system 0.5 All groups/mandatory Understand and describe the EU and its basic functioning and principles; Understand and explain EU external action, including Common Foreign and Security Policy and crisis response system as well as the EU's comprehensive approach to external crises; Understand and explain the role of the Directorate-General for Humanitarian Aid and Civil Protection in humanitarian aid and civil protection, including its field network; Understanding humanitarian contexts and applying humanitarian principles 2) Introduction to humanitarian action, the Union humanitarian aid policy and the EU Aid Volunteers initiative 1.5 All groups/mandatory The Union humanitarian aid policy and the EU Aid Volunteers initiative Understand the EU Aid Volunteers initiative including its communication plan, how it works and what they can do to stay part of it; Face their placement with realistic expectations; Act autonomously and create their own volunteering experience; Understand how their public action and behaviour affect the image of the EU Aid Volunteer initiative and the mission they will join; and Be aware of the do's and don'ts during deployment concerning issues such as communication with media, publishing information on social media, participation in demonstrations, etc. Understanding humanitarian contexts and applying humanitarian principles Autonomy Demonstrating leadership Managing one's own expectations Volunteering mind-set Communication General framework of humanitarian action Provide definitions of humanitarian aid; Name three humanitarian principles; Understand and describe the key elements of the international system of disaster risk reduction, response and humanitarian aid and recovery; Understand and describe the roles and responsibilities of key international stakeholders in disaster, pre- and post-disaster areas; Understand and explain the UN's central and overall coordination role in promoting a coherent international response to humanitarian crises; Know about regional mechanisms for cooperation in disaster management; Understand and explain the requirements, constraints and objectives of the various stakeholders and the challenges of coordinating stakeholders in humanitarian action, linking disaster relief and rehabilitation and building resilience; Understand changing aid and development paradigms, resilience approach; and Post-2015 international agenda. Understanding humanitarian contexts and applying humanitarian principles Accountability Achieves and transmits results of action and capacity building Working with others International humanitarian law Name the main points of I-IV Geneva Conventions of 1949 and the 1977 Additional Protocols; Understand the role of international humanitarian law (IHL) in the international humanitarian system and its applications to concrete emergency situations; Have a basic understanding of international disaster response law and international human rights law; and Know the main points of the European Consensus on humanitarian aid and the European Consensus on development aid. Understanding humanitarian contexts and applying humanitarian principles Accountability Introduction to the sectors of humanitarian aid Know and describe the specific needs of the following sectors of humanitarian aid:  Food and nutrition;  Health;  WASH;  Disaster risk reduction;  Protection;  Shelter;  Refugees and IDPs;  Livelihoods;  Linking relief, rehabilitation and development (LRRD);  Resilience;  Gender; and  Conflict prevention. Understanding humanitarian contexts and applying humanitarian principles Demonstrating leadership Codes of conduct and standards Know and apply Sphere core standards and protection principles; Know and apply People in Aid Code; Know and apply the Humanitarian Accountability Partnership (HAP) Standard in Accountability and Quality Management; Know and apply International Non-Governmental Organisations (INGO) Accountability Charter; Know and interpret the definition of accountability according to HAP; Name the six HAP benchmarks; Name the nine principles of INGO Charter; and Understand and exercise accountability towards the final beneficiaries of humanitarian aid. Understanding humanitarian contexts and applying humanitarian principles Accountability Demonstrating leadership 3) Managing personal safety, health and security 1.5 All volunteers/mandatory Know and follow security strategies and procedures; Understand the importance of following organisations' safety procedures when deployed; Know how to prepare before deployment; Be able to identify, prevent and mitigate risks during a mission; Be able to act in situations where threat occurs; Have basic first-aid skills; and Have basic stress management and psychological first-aid skills. Managing personal safety, health and security Self-awareness and resilience Autonomy 4) Project management, Introduction Level 1 (Introduction to the lifecycle of humanitarian aid missions/ projects) 1.5 Junior professionals Describe the main stages of the project cycle and the specific principles applied to these in the context of humanitarian aid; Develop an outline for a basic project application; Carry out a basic needs assessment under the supervision of a more senior colleague; Draw up an implementation plan for a simple project in their area of expertise, in consultation with more senior colleagues; Develop basic tools for financial management of a project; Identify the main roles and tasks for other persons needed in the project; Develop an approach to monitoring of a simple project; and Outline an evaluation approach for a simple project. Managing projects in humanitarian contexts Accountability Demonstrating leadership Achieves and transmits results of action and capacity building 5) Project management, Advanced Level 2 (Introduction to the lifecycle of humanitarian aid missions/projects and programmes) 1.5 Senior professionals Apply their experience of project cycle to the sector of humanitarian aid in which they will be active; Understand and be capable of applying the principles of humanitarian aid to the project cycle when it comes to involvement of local communities, accountability, specific attention being paid to gender issues and vulnerable groups; Carry out needs assessment for a project in his/her area of expertise; Develop a project application; Draw up an implementation plan for a project in their area of expertise; Develop tools for financial management of a project; Identify the main roles and tasks for other persons needed in the project; Identify the briefing and guidance needs; Carry out a risk assessment for the project; Develop an approach to monitoring the project; Outline an evaluation approach for the project; Understand the key principles for successful reporting; and Identify the main requirements for financial and administrative reporting. Managing projects in humanitarian contexts Accountability Demonstrating leadership Achieves and transmits results of action and capacity building 6) Inter-cultural awareness (and transversal issues) 1 All volunteers/mandatory Understand the importance of demonstrating cultural sensitivity; Understand the possible negative consequences of behaving in a stereotyped manner; Describe what stereotypes are and how they are conveyed; Describe the different reactions in the context of a new culture (withdrawal, resentment, feeling of superiority, over-identification, etc.); Understand the main features of culture and how these are translated into practice; Understand the importance of non-verbal communication; Understand differences in communication styles and adjust communication; Describe and apply the key principles of giving constructive feedback; Be aware of the importance of developing and implementing gender-sensitive behaviour; and Understand the main principles of mainstreaming. Inter-cultural awareness Working with others Communication Managing one's own expectations 7) Scenario-based exercise 3 All volunteers/mandatory This component is aimed at testing how the participants have acquired the key learning outcomes of previous modules and test their ability to:  Analyse the context of an imaginary humanitarian intervention and identify the main security risks for the organisation and its staff;  Establish procedures to mitigate security risks;  Implement security guidelines;  Gather, analyse and communicate information in a rapid assessment;  Coordinate with other stakeholders;  Set up project logframe and identify funding for projects to facilitate recovery or to mitigate disaster risks;  Work in a team, implement and evaluate a simple project plan; and  Communicate project progress and outcomes to stakeholders. 8) Communication and advocacy 1 All groups/optional Understand the importance of ethical considerations in the context of humanitarian aid advocacy; Apply cultural sensitivity to communication and advocacy; Carry out a mapping of stakeholders/beneficiaries in the context of humanitarian aid and identify what communication channels are best suited to reaching them; Draw up a communication strategy; and Critically review communication strategies and identify improvements. Communication Demonstrating leadership Inter-cultural awareness 9) Psychological first aid (PFA) 1 All groups/optional Identify the four domains where human emotions are expressed through the stress cycle in the aftermath of a disaster, emergency or other traumatic event; Define two different types and scope of disaster and emergency; Describe two disaster behavioural health response principles; Demonstrate competency in at least three of the PFA skills taught in the training; Identify the modalities by which PFA can be delivered; and Identify the populations for which PFA is appropriate. Managing personal safety, health and security Self-awareness and resilience 10) Training of multipliers 2 Senior professional volunteers/optional Name the principles of adult learning and apply them; Name the stages of the training cycle and the key requirements for each stage; Formulate aims and learning outcomes of training courses; Know and practise learner-centred approach to delivery of training; Apply various training skills and techniques; Select appropriate methods, reading materials and resources for training related to humanitarian work; and Develop tools for evaluation after the training. Achieves and transmits results of action and capacity building Communication 11) Volunteer management 1 Senior professional volunteers/optional Understand and implement legal frameworks for volunteer management; Plan the work of local volunteers in the receiving country; Organise recruitment and selection of volunteers; Set up and implement systems for the regular supervision, support and management of volunteers; Plan induction and short training sessions for volunteers, as relevant; Set up systems that ensure the safety and security of local volunteers; Ensure that management in the local organisation has taken formal responsibility for the volunteers, with an appropriate line-management and reporting system; and Set up and monitor systems. Achieves and transmits results of action and capacity building Demonstrating leadership Working with others Inter-cultural awareness 12) Organisational development 2 Senior professional volunteers/optional Name some key characteristics of capacity building; Name and describe a range of different organisation development interventions; Describe different elements of organisational assessment (OA); Assess a local organisation's strengths and weaknesses; Be able to carry out needs assessment for capacity building; Assist local organisations in developing new policies; and Develop capacity indicators for monitoring organisational development. Achieves and transmits results of action and capacity building Demonstrating leadership ANNEX III 1. Self-assessment and references for hosting organisations 1. The self-assessment by hosting organisations shall cover all the standards and procedures, where an applicant hosting organisation must have a policy or practice in place, to fulfil the necessary requirements regarding candidate volunteers and EU Aid Volunteers. The organisation shall state, for each requirement of each standard and procedure, whether: (a) the minimum requirement is covered in its policy/practice and/or it commits itself to implementing it; (b) relevant staff are aware of this and put it into practice; and (c) there are any specific needs for further work/action to address gaps. 2. The self-assessment shall also include answers to the following questions in relation to safety and security and to volunteer management: (a) How does the hosting organisation ensure the safety and security of the international volunteers it hosts?; (b) How are the volunteers managed and supported during their stay?; and (c) In what areas (if any) of the standards and procedures is the hosting organisation presently strengthening its capacity? 3. The reference shall cover what is required from a hosting organisation during an EU Aid Volunteer's deployment and seek the experience of the referee in relation to the necessary requirements of each standard and procedure where they are in a position to provide information. In particular, it shall: (a) specify the experience of their organisation in relation to the minimum requirements of the relevant standards and procedures to be applied by the hosting organisation (compliant/non-compliant); (b) justify/explain each of their assessments; and (c) specify needs, if any, for further work/action to address gaps. 4. To promote simplification, the Commission shall identify the standards and procedures where the applicant hosting organisation needs to take no action if the latter is a humanitarian aid partner of the Commission which has signed a framework (partnership) agreement in force. 2. Evidence based self-assessment for sending organisations 1. The evidence-based self-assessment by sending organisations shall cover all the standards and procedures, where the organisation must have a policy or practice in place, to fulfil the necessary requirements regarding candidate volunteers and EU Aid Volunteers. The sending organisation shall state, for each requirement of each standard and procedure, whether: (a) the minimum requirement is covered in its policy/practice and/or it commits itself to implementing it; (b) relevant staff are aware of this and put it into practice; (c) there are any specific needs for further work/action to address gaps; and (d) the requirement is addressed in certification/accreditation through another approved mechanism (e.g. national, European or international schemes). 2. To justify the statements in the self-assessment, the applicant sending organisation shall prove compliance and enclose sample evidence and means of verification that the policies and practices referred to in each of the requirements of the standards and the procedures are implemented, particularly in relation to volunteers. 3. To promote simplification, the Commission shall identify the standards and procedures where the applicant sending organisation needs to take no action if the latter is a humanitarian aid partner of the Commission which has signed a framework (partnership) agreement in force. 4. At any point of the certification process, the Commission may ask the applicant sending organisation to provide additional evidence, if necessary. 3. Procedure for suspension or termination of the certification 1. If the Commission intends to suspend or terminate the certification, it shall formally notify the sending or hosting organisation in advance, specifying the reasons and inviting it to submit observations within 45 calendar days of receipt of the notification. 2. If, after examination of observations submitted by the sending or hosting organisation, the Commission decides to stop the suspension or termination procedure, it shall formally notify it of the decision. 3. If no observations are submitted or if, despite the observations submitted, the Commission decides to pursue the suspension or termination procedure, it shall respectively: (a) suspend the certification by formally notifying the organisation of the suspension, specifying the reasons and the indicative date of completion of the necessary verifications; or (b) formally notify the organisation of the termination, specifying the reasons and the date on which the termination takes effect. 4. Suspension shall take effect on the day of the receipt by the sending or hosting organisation of the notification referred to in point 3(a) or on a later date where the notification so provides. 5. Unless the certification has been terminated in accordance with point 3(b), the Commission shall, as soon as it considers that the grounds for suspension no longer apply or the necessary verifications have been carried out, formally notify the sending or hosting organisation of the lifting of the suspension.